UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 2, 2007 Bristow Group Inc. (Exact name of registrant as specified in its charter) Delaware 001-31617 72-0679819 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 2000 W. Sam Houston Pkwy S., Suite 1700 Houston, Texas 77042 (Zip Code) (Address of principal executive offices) Registrant’s telephone number, including area code: (713) 267-7600 Former Name or Former Address, if Changed Since Last Report: NONE Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.02 Results of Operations and Financial Condition. On August 2, 2007, Bristow Group Inc. (the “Company”) issued a press release which summarized its financial results for the three-month periodended June 30, 2007, (the “Financial Results”). This press release was issued in anticipation of a conference call and Q&A session starting at 10:00a.m. EDT (9:00 CDT) on Friday, August 3, 2007 to review the Financial Results. A copy of the press release is furnished with this report as Exhibit 99.1, and is incorporated herein by reference. ITEM 9.01. Financial Statements and Exhibits. (c)Exhibits Exhibit Number Description of Exhibit 99.1 Press Release dated August 2, 2007 Limitation on Incorporation by Reference. In accordance with General Instruction B.2 of Form 8-K, the information set forth in Item2.02 and the related exhibit furnished in Item9.01 of this report shall not be deemed to be “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of that section, nor shall such information be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. The information set forth in Item2.02 and the related exhibit furnished in Item9.01 of this report shall not be deemed an admission as to the materiality of any information in this report on Form 8-K. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BRISTOW GROUP INC. Date: August 2, 2007 By: /s/ Randall A. Stafford Randall A. Stafford Vice President and General Counsel, Corporate Secretary
